Citation Nr: 1343271	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  08-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 through June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007 and March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

As initial matters, the Board notes that the Veteran's diabetes has resulted in erectile dysfunction, which has been the basis of the Veteran receiving benefits under the special monthly compensation rate for loss of use of a creative organ, pursuant to an August 2003 rating decision.  The Board also notes that service connection is presently in effect for the Veteran for peripheral neuropathies of the bilateral upper and lower extremities, secondary to the Veteran's service-connected diabetes mellitus, type II.  In that regard, the March 2007 rating decision that is the subject of this appeal also awarded higher disability ratings for the neuropathies in the Veteran's lower extremities.  Nonetheless, the Veteran has not expressed dissatisfaction with the disability ratings assigned for the neuropathies in his lower extremities, nor has he asserted entitlement to higher disability ratings for the neuropathies in his upper extremities.  Indeed, on the record during the hearing, the Veteran specified that the issues on appeal were limited to his entitlement to a higher disability rating for diabetes mellitus and entitlement to a TDIU.  For these reasons, the Board will not consider the extent or current severity of the Veteran's neuropathies or erectile dysfunction, except to the extent that they may affect his ability to secure or follow a substantially gainful occupation.

The Veteran and his spouse testified during a January 2011 video conference hearing that was held before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.

This appeal was previously remanded by the Board in March 2011 for further claims development, to include:  obtaining records for additional treatment identified by the Veteran, to include records for VA treatment received by the Veteran since June 2010; scheduling the Veteran to undergo a new VA examination of his diabetes and any associated manifestations; and readjudicating the issues on appeal.  For the reasons discussed below, the Board finds that further development of this matter is necessary.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the further delay in the adjudication of the Veteran's appeal, the Board finds that further remand is necessary in this case.

During the course of development undertaken by the Appeals Management Center (AMC) pursuant to the Board's prior March 2011 remand, VA received additional evidence in the form of a letter from Dr. B.B. of Covenant Healthcare, dated August 2013.  The letter expressed that the Veteran had been followed at that facility "for a while" for a myriad of disorders which included diabetes mellitus and purportedly associated manifestations which included erectile dysfunction, peripheral neuropathies, chronic kidney disease, and sleep apnea.  In Dr. B.B.'s opinion, these and other unrelated disorders "makes [sic] it impossible for [the Veteran] to resume his daily activities without pain."  The information and opinions expressed in this letter suggest additional private treatment which may indicate findings of manifestations that may be associated with the Veteran's diabetes, but which were never previously considered for a disability rating, and which may also impair the Veteran's ability to secure or follow substantially gainful employment.  Despite the foregoing, VA has not yet undertaken any efforts to obtain the Veteran's treatment records from this facility.  Efforts in that regard must be undertaken at this time.  38 C.F.R. § 3.159(c)(1).

In addition to the aforementioned August 2013 letter from Dr. B.B., VA also received a June 2013 letter from Dr. C.A.B. 

Although the Veteran was afforded a VA examination in April 2011 to determine whether his diabetes and associated peripheral neuropathies rendered the Veteran unable to secure or follow a substantially gainful occupation, the opinions provided during that examination were obviously formed without the benefit of the examiner's review and consideration of the findings expressed in the letters from Dr. B.B. and Dr. C.A.B.  Additionally, the Board notes that no opinion was given by the examiner as to whether any of the Veteran's non-diabetes related but still service-connected disabilities rendered the Veteran unable to secure or follow substantially gainful employment.  In that regard, the Board points out that, in addition to his diabetes and bilateral upper and lower extremity peripheral neuropathies, service connection is also in effect for the Veteran for tinnitus and bilateral hearing loss.

In view of all of the foregoing, the Veteran should be arranged to undergo a new VA examination to determine whether the Veteran's service connected disabilities, either acting individually or in concert with each other, render the Veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, the Board notes that additional VA treatment records were associated with the Veteran's electronic Virtual VA file in February and December of 2013.  Nonetheless, there is no indication in the record that the agency of original jurisdiction has had an opportunity to review or consider these records, or to readjudicate the issues on appeal in light of these additional records.  In readjudicating the issues on appeal, AMC/RO must take care to insure that these additional VA treatment records are reviewed as part of its consideration during readjudication.

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected disabilities since November 2013.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II and a TDIU.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a VA examination of his service-connected disabilities.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examinations and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his service-connected disabilities since November 2013.

2.  Make efforts to obtain the Veteran's private treatment records from Dr. B.B. of Covenant Healthcare and records for any other treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development action has been performed to the extent possible, the Veteran should be afforded a VA examination, with an appropriate examiner(s), to determine whether any of his service-connected disabilities, acting either alone or in conjunction with other service-connected disabilities, renders him unable to secure or follow a substantially gainful occupation.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file (to include treatment records stored electronically on the Virtual VA and VBMS systems) in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's service-connected disabilities and discuss the impact of such manifestations on the Veteran's occupational and daily functioning.  The examiner should also provide an opinion as to whether any of the Veteran's service-connected disabilities, either alone or in conjunction with the Veteran's other service-connected disabilities, render him unable to secure or follow substantially gainful employment.  In providing the requested opinions, the examiner should consider and address the significance of the opinions provided in the prior January 2006, January 2009, and April 2011 VA examinations and the private opinions concerning the Veteran's employability provided by Dr. L.L.C., Dr. B.B., and Dr. C.A.B.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

4.  If the Veteran fails to report to the scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to the Veteran by the pertinent VA medical facility.

5.  After completion of the above development, the claims for a disability rating in excess of 20 percent for diabetes mellitus, type II and a TDIU should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


